DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements submitted on 3/16/2021, 5/16/2022, and 7/221/2022 have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 3/16/2021, as modified by the preliminary amendment also filed on 3/16/2021.  Claims 1-8, 10, 11, and 16-25 are now pending in the present application.
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in Figures 1 and 3-7B should be provided with descriptive text labels.
The drawings are also objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figures 2 and 8.  It is noted that this is sometimes the result of filing drawings in grayscale.  To produce lines, numbers, and letters that are durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined, drawing should be monochrome.
The drawings are also objected to because the font size of the text is too small in Figures 2 and 8.  Numbers, letters, and reference characters must measure at least 1/8 inch in height.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8, 19, 23, and 24 are objected to because of the following informalities:
In claim 8, on lines 3 and 4, there is no antecedent basis for “the number of actual paging occurrences”.
In claim 19, on line5, there is no antecedent basis for “the time window”.
In claim 23, on lines 3 and 4, there is no antecedent basis for “the number of actual paging occurrences”.
In claim 24, on lines 3 and 4, there is no antecedent basis for “the number of actual paging occurrences”, on line 4, there is no antecedent basis for “the time window”, and on lines 4 and 5, there is no antecedent basis for “the estimated number of paging occurrences”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 16, 17, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. Patent Application Publication No. 2021/0176729 A1) (hereinafter Liu).

Regarding claim 1, Liu discloses a method, performed in a wireless device, for enhancing paging operations with a network node (Liu et al. 2021/0176729 - Paragraph 0095 discloses the first terminal device may determine, by using a paging frequency of the first terminal device (that is, a quantity of times that the first terminal device is paged in a paging frequency statistics time period), the group number corresponding to the first terminal device), the method comprising:
determining, based on a paging occurrence parameter, a group identifier, wherein the group identifier is indicative of a subset of wireless devices belonging to a same paging group paged at a same paging occasion (Paragraph 0078 discloses a group number is an identifier used to distinguish each group of terminal devices.  Paragraphs 0084 and 0158 disclose a paging frequency is a quantity of times that a terminal device is paged in a unit time in a statistics time period.  Paragraph 0095 discloses the grouping rule is the mapping relationship between a group number and a paging frequency range.  The first terminal device may determine, by using a paging frequency of the first terminal device (that is, a quantity of times that the first terminal device is paged in a paging frequency statistics time period), the group number corresponding to the first terminal device.  Paragraphs 0180 and 0181 disclose the terminal device determines, based on a paging frequency of the terminal device, a group number corresponding to the terminal device.  After receiving the grouping rule and the power saving signal receiving location information corresponding to each group of terminal devices that are sent by the network device, the terminal device determines, based on the paging frequency of the terminal device, the group number corresponding to the terminal device).

Regarding claim 2, as applied to claim 1 above, Liu further discloses wherein the paging occurrence parameter is indicative of a paging occurrence frequency associated with the wireless device (Paragraph 0084 discloses a paging frequency is a quantity of times that a terminal device is paged in a unit time in a statistics time period determined according to a paging frequency statistics rule or an average quantity of times that a terminal device is paged in a plurality of paging frequency statistics time periods).

Regarding claim 3, as applied to claim 1 above, Liu further discloses wherein the paging occurrence parameter represents how often the wireless device is paged by the network node based on actual paging occurrences and/or estimated paging occurrences (Paragraph 0084 discloses a paging frequency is a quantity of times that a terminal device is paged in a unit time in a statistics time period determined according to a paging frequency statistics rule or an average quantity of times that a terminal device is paged in a plurality of paging frequency statistics time periods).

Regarding claim 4, as applied to claim 1 above, Liu further discloses wherein determining, based on the paging occurrence parameter, the group identifier comprises determining the paging occurrence parameter based on a number of paging occurrences during a time window (Paragraph 0084 discloses a paging frequency is a quantity of times that a terminal device is paged in a unit time in a statistics time period determined according to a paging frequency statistics rule or an average quantity of times that a terminal device is paged in a plurality of paging frequency statistics time periods).

Regarding claim 5, as applied to claim 4 above, Liu further discloses wherein determining the paging occurrence parameter based on a number of paging occurrences during the time window comprises analyzing data traffic pattern between the wireless device and the network node during the time window, and estimating the number of paging occurrences based on the analysis (Paragraph 0181 discloses a time period and a statistics manner for the terminal device to count a paging frequency are the same as those for the network device to count a paging frequency.  For example, both the terminal device and the network device may count an average quantity of times that the terminal device is paged per hour on the first day of a current month).

Regarding claim 6, as applied to claim 5 above, Liu further discloses wherein analyzing the data traffic pattern between the wireless device and the network node comprises identifying a paging pattern of the wireless device based on a data traffic parameter indicative of the data traffic pattern between the wireless device and the network node (Paragraph 0181 discloses a time period and a statistics manner for the terminal device to count a paging frequency are the same as those for the network device to count a paging frequency.  For example, both the terminal device and the network device may count an average quantity of times that the terminal device is paged per hour on the first day of a current month).

Regarding claim 8, as applied to claim 4 above, Liu further discloses wherein determining the paging occurrence parameter based on a number of paging occurrences during a time window comprises determining the number of actual paging occurrences during the time window (Paragraph 0181 discloses a time period and a statistics manner for the terminal device to count a paging frequency are the same as those for the network device to count a paging frequency.  For example, both the terminal device and the network device may count an average quantity of times that the terminal device is paged per hour on the first day of a current month).

Regarding claim 16, Liu discloses a method, performed in a network node, for enhancing paging operations with a wireless device (Paragraphs 0069 and 0073 disclose a network device groups, one or more times according to a grouping rule, terminal devices associated with a first paging occasion PO.  The grouping rule may be alternatively a mapping relationship between a group number and a paging frequency range.  Paragraph 0078 disclose a group number is an identifier used to distinguish each group of terminal devices), the method comprising:
determining, based on a paging occurrence parameter of the wireless device, a group identifier of the wireless device, wherein the group identifier is indicative of a subset of wireless devices belonging to a same paging group paged at a same paging occasion (Paragraphs 0069 and 0073 disclose a network device groups, one or more times according to a grouping rule, terminal devices associated with a first paging occasion PO.  The grouping rule may be alternatively a mapping relationship between a group number and a paging frequency range.  Paragraph 0078 disclose a group number is an identifier used to distinguish each group of terminal devices.  Paragraphs 0084 and 0158 disclose a paging frequency is a quantity of times that a terminal device is paged in a unit time in a statistics time period), and
assigning the group identifier to the wireless device (Paragraphs 0069 and 0073 disclose a network device groups, one or more times according to a grouping rule, terminal devices associated with a first paging occasion PO.  The grouping rule may be alternatively a mapping relationship between a group number and a paging frequency range).

Regarding claim 17, as applied to claim 16 above, Liu further discloses transmitting the group identifier and/or the paging occurrence parameter to the wireless device (Paragraphs 0180 and 0181 disclose the terminal device determines, based on a paging frequency of the terminal device, a group number corresponding to the terminal device.  After receiving the grouping rule and the power saving signal receiving location information corresponding to each group of terminal devices that are sent by the network device, the terminal device determines, based on the paging frequency of the terminal device, the group number corresponding to the terminal device).

Regarding claim 20, as applied to claim 16 above, Liu further discloses wherein determining, based on the paging occurrence parameter of the wireless device, the group identifier of the wireless device comprises determining the paging occurrence parameter based on a number of paging occurrences of the wireless device during a time window (Paragraph 0084 discloses a paging frequency is a quantity of times that a terminal device is paged in a unit time in a statistics time period determined according to a paging frequency statistics rule or an average quantity of times that a terminal device is paged in a plurality of paging frequency statistics time periods).

Regarding claim 21, as applied to claim 20 above, Liu further discloses wherein determining the paging occurrence parameter of the wireless device based on a number of paging occurrences of the wireless device during the time window comprises analyzing data traffic between the wireless device and the network node during the time window, and estimating the number of paging occurrences based on the analysis (Paragraph 0181 discloses a time period and a statistics manner for the terminal device to count a paging frequency are the same as those for the network device to count a paging frequency.  For example, both the terminal device and the network device may count an average quantity of times that the terminal device is paged per hour on the first day of a current month).

Regarding claim 22, as applied to claim 21 above, Liu further discloses wherein analyzing the data traffic between the wireless device and the network node comprises identifying a paging pattern of the wireless device based on one or more of a data traffic parameter indicative of the data traffic between the wireless device and the network node (Paragraph 0181 discloses a time period and a statistics manner for the terminal device to count a paging frequency are the same as those for the network device to count a paging frequency.  For example, both the terminal device and the network device may count an average quantity of times that the terminal device is paged per hour on the first day of a current month).

Regarding claim 23, as applied to claim 20 above, Liu further discloses wherein determining the paging occurrence parameter based on a number of paging occurrences during a time window comprises determining the number of actual paging occurrences during the time window (Paragraph 0181 discloses a time period and a statistics manner for the terminal device to count a paging frequency are the same as those for the network device to count a paging frequency.  For example, both the terminal device and the network device may count an average quantity of times that the terminal device is paged per hour on the first day of a current month).

Regarding claim 24, as applied to claim 16 above, Liu further discloses wherein determining, based on the paging occurrence parameter, the group identifier comprises calculating the paging occurrence parameter based on the number of actual paging occurrences during the time window and the estimated number of paging occurrences (Paragraph 0181 discloses a time period and a statistics manner for the terminal device to count a paging frequency are the same as those for the network device to count a paging frequency.  For example, both the terminal device and the network device may count an average quantity of times that the terminal device is paged per hour on the first day of a current month).

Regarding claim 25, as applied to claim 16 above, Liu further discloses wherein the group identifier is arranged according to the paging occurrence parameter of the wireless device (Paragraphs 0069 and 0073 disclose a network device groups, one or more times according to a grouping rule, terminal devices associated with a first paging occasion PO.  The grouping rule may be alternatively a mapping relationship between a group number and a paging frequency range.  Paragraph 0078 disclose a group number is an identifier used to distinguish each group of terminal devices.  Paragraphs 0084 and 0158 disclose a paging frequency is a quantity of times that a terminal device is paged in a unit time in a statistics time period).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Koc (U.S. Patent Application Publication No. 2010/0317339 A1) (hereinafter Koc).

Regarding claim 7, as applied to claim 1 above, Liu discloses the claimed invention except explicitly disclosing wherein determining, based on the paging occurrence parameter, the group identifier comprises determining the group identifier based on an overhearing parameter.
In analogous art, Koc discloses wherein determining, based on the paging occurrence parameter, the group identifier comprises determining the group identifier based on an overhearing parameter (Paragraph 0034 discloses serving base station 101 may assign a common group ID to the mobile stations based on interference levels of a common interference source).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate assigning a group ID to mobile stations based on interference levels, as described in Koc, with grouping terminal devices into groups, as described in Liu, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining assigning a group ID to mobile stations based on interference levels of Koc with grouping terminal devices into groups of Liu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Koc.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Liu and Koc to obtain the invention as specified in claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pantelidou et al. (U.S. Patent Application Publication No. 2013/0115992 A1) (hereinafter Pantelidou).

Regarding claim 10, as applied to claim 1 above, Liu discloses the claimed invention except explicitly disclosing transmitting a group change request to the network node, the group change request comprising the determined group identifier.
In analogous art, Pantelidou discloses transmitting a group change request to the network node, the group change request comprising the determined group identifier (Paragraph 0068 discloses the device 4A may determine from the control data whether other groups would be more efficient for the device 4A, for example on the basis of number of members of a group, or the time period to wait in the second mode.  The device 4A may thereafter send a request for a change of group, the request specifying a group identifier corresponding to a preferred operating condition).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a request for a change of group for a device including a group identifier, as described in Pantelidou, with grouping terminal devices into groups, as described in Liu, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a request for a change of group for a device including a group identifier of Pantelidou with grouping terminal devices into groups of Liu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pantelidou.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Liu and Pantelidou to obtain the invention as specified in claim 10.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hsu et al. (U.S. Patent Application Publication No. 2013/0015953 A1) (as disclosed in Applicant’s IDS, hereinafter Hsu).

Regarding claim 11, as applied to claim 1 above, Liu discloses the claimed invention except explicitly disclosing proceeding with monitoring the paging occasion when the determined group identifier is received from the network node.
In analogous art, Hsu discloses proceeding with monitoring the paging occasion when the determined group identifier is received from the network node (Figure 9 and paragraphs 0052 and 0054 discloses in step 952, MME 930 sends a NAS signaling message to the MTC devices.  The NAS signaling message contains configuration information that configures a group paging ID (G-S-TMSI) for the MTC devices.  Once configured with group identities, an MTC device monitors the paging for the group at corresponding paging occasion and resource).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate MTC devices monitoring the paging for a group after receiving a group identity, as described in Hsu, with grouping terminal devices into groups, as described in Liu, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining grouping terminal devices into groups of Hsu with MTC devices monitoring the paging for a group after receiving a group identity of Liu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hsu.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Liu and Hsu to obtain the invention as specified in claim 11.
Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Considering claim 18, the best prior art found during the prosecution of the present application, Liu, fails to disclose, teach, or suggest the limitations of wherein determining, based on the paging occurrence parameter, the group identifier comprises determining, based on a group parameter indicative of a group size, the group identifier in combination with and in the context of all of the other limitations in claim 18.
Considering claim 19, the best prior art found during the prosecution of the present application, Liu, fails to disclose, teach, or suggest the limitations of wherein determining, based on the paging occurrence parameter of the wireless device, the group identifier of the wireless device comprises determining the paging occurrence parameter based on a paging probability associated with the wireless device over the time window in combination with and in the context of all of the other limitations in claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Matsuzaki et al. (U.S. Patent Application Publication No. 2004/0093523 A1) discloses group formation/management system, group management device, and member device;
Morishima et al. (U.S. Patent Application Publication No. 2006/0242239 A1) discloses presence information processing method and computer;
Gresset et al. (U.S. Patent Application Publication No. 2011/0124365 A1) discloses a method and a device for controlling signals transferred by a wireless telecommunication device;
Brunel et al. (U.S. Patent Application Publication No. 2012/0270581 A1) discloses controlling the interferences generated by radio signals;
Hayase et al. (U.S. Patent Application Publication No. 2013/0190024 A1) discloses a base station, system, and method of uplink interference coordination in wireless communication;
Liu et al. (U.S. Patent Application Publication No. 2014/0086093 A1) discloses a reference signal sequence configuration method and network device; and
Yuan et al. (U.S. Patent Application Publication No. 2017/0171392 A1) discloses a method and apparatus for subgroup call to group members missing a group call.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642